DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:
The specific recitation of claims 1 and 9, particularly (lines 13-15) about “sliding components” has been reviewed in combination with all other features from the base claim and constitutes the allowable subject matter. Examiner has determined that although Kim 9,348,450 (the closest prior art) teaches most of the features claimed, including the first and second middle frame, the art still does not teach the first supporting plate, the second supporting plate, the third supporting plate, and the fourth plate connected to a sliding components disposed in a manner similarly depicted (see portion 123, Fig 1 of Applicant's Drawing for visual illustration). This deficiency was still not cured by other analogous art such as Park 2015/0366089, Figs 10, 11 or Han 11,044,825, Fig 3, for example. As such, after careful consideration, the examiner finds the language .

Claims 1-20 are allowed.

After careful consideration and reasons as stated above, examiner has determined that the specific teaching of claims 1 and 9, i.e., "a plurality of sliding components, wherein the sliding components are respectively disposed at a lateral side of the first middle frame and a lateral side of the second middle frame," in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record.
*Claims 2-8 and 10-20 depend, either directly or indirectly, from claims 1, 9 and are therefore allowed for at least the same reasons.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Park 2015/0366089, Figs 10, 11; Han 11,044,825, Fig 3; Ahn 9,535,452 Fig 2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852. The examiner can normally be reached on 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.Rov/intervjewpractjce. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair 

/RASHEN E MORRISON/				/Anthony Q Edwards/Examiner, Art Unit 2841                         		Primary Examiner, Art Unit 2841                                                                                                                                                                                                                                                                                                                                July 29, 2021